DETAILED ACTION
Status of Claims
In response to applicant's preliminary amendment filed 9/30/2021, claims 2-19 are pending in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10, 13, and 16, are rejected under 35 U.S.C. 103(a) as being unpatentable over Geheb et al. (US 2004/0267325) in view of Halperin et al. (US 2002/0055694) and Palazzolo et al. (US 7,122,014).

Regarding claims 2 and 16, Geheb discloses a CPR assistance system comprising a
processor, a memory, and a motion sensor, and associated circuitry to detect CPR chest compressions, and to control the visual display of an AED to process the received motion sensor signals and derive CPR data to provide CPR prompts based on the data. See paragraphs 0006, 0043-0044, and 0051.

Geheb discloses wherein the sensing aspect of the system fits between the user’s
hands and the victim’s chest as CPR is performed. See paragraph 0044.
Geheb does not disclose wherein the processor and memory are
integral on one device with these sensing elements (rather these appear to be on an external device, e.g. an AED). However, this manner of integral construction for CPR assistance devices is established, as is disclosed by the CPR system of Halperin, in paragraphs 0041 and 0057. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the functions disclosed by the Geheb system, in order to allow for portability.

Geheb does not disclose wherein the data can be saved and sent to an external device for review (i.e. external to the entire system – e.g. EMS as per claim 16). However, this is established with regard to medical assistance systems, as is disclosed by Palzzazo in col. 28:65 – col. 29:12. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Geheb system, in order to allow for performance analysis and feedback. 

Regarding claims 3 and 4, Geheb does not disclose disclose quality criterion for minimum and maximum displacement. However, this is established with regard to CPR systems, as is disclosed by Palazzolo in col. 19: 18-31. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Geheb system, in order provide performance feedback. 

Regarding claims 5-7, Geheb discloses feedback, including indications of a good performance, in paragraphs 0055 and 0077-0078 (presumably no corrections would indicate a good performance). The use of the exact phrase “good compressions” or “push harder” would be an arbitrary design alternative that is not patentable distinct from a voice indication of good compressions.

Regarding claim 8, Geheb does not disclose calculation of correct compressions, but this is disclosed by Palazzolo in col. 18:60 – col. 19:2, and would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to consider with the Geheb system, in order to monitor user performance.  

Regarding claims 9-10¸ Geheb does not disclose using wireless technology between devices. However, wireless connection between devices is thoroughly established. Palazzolo discloses available wireless communication (which would include Bluetooth) in col. 28: 50-65. It would have been obvious to one of ordinary skill in the art at the time of the invention to consider this with the Geheb system in order to provide the advantage associated with wireless technology - the removal of wires.

Regarding claim 13, the use of Geheb configured without a defibrillator would be obvious as described above with regard to claim 2 and Halperin. 

Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over the Geheb et al. (US 2004/0267325) in view of Halperin et al. (US 2002/0055694) and Palazzolo et al. (US 7,122,014) and Rockwell et al. (US 6,141,584).

Regarding claims 17-19, Geheb discloses feedback throughout the reference but does not disclose data being sent to an administrator for playback and post-action review. However, these concepts are established, as is disclosed by the system of Rockwell in col. 9: 15-30. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Geheb system, in order provide performance feedback. 

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over the Geheb et al. (US 2004/0267325) in view of Halperin et al. (US 2002/0055694) and Palazzolo et al. (US 7,122,014) and Salvino et al. (US 2004/0214148).

Regarding claims 11-12, Geheb does not disclose an external hand held computing device such as a cell phone. However, this is established with regard to medical assistance systems, as is disclosed by Salvino in paragraph 0136. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to consider this with the Geheb system, in order to provide effective communication and processing. 



Allowable Subject Matter
Claim 14 is objected to as depending from a rejected base claim but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach of the claimed configuration including the blood pressure cuff.  

Claim 15 is objected to as depending from a rejected base claim but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach of the claimed configuration including the switch between adult and pediatric modes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT, can be reached at 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715